Appellant shipped two trunks, consigned to himself, from Ensley, Ala., to Gary, Ind., the Southern Railway being the initial carrier. The trunks were never received or delivered to appellant, and this suit was brought to recover the value of the trunks and contents.
The cause was tried before the court without a jury upon the depositions of the appellant and his wife and exhibits thereto, and on the part of appellee upon the oral testimony of the two clerks at its freight depot at Gary, Ind., in connection with answer of appellant to interrogation propounded by appellee. Judgment was rendered for the plaintiff in the sum of $180, and he appeals therefrom upon the ground that the amount of damages awarded is inadequate. This is the sole question here presented.
The depositions of the plaintiff and his wife place the valuation of the contents of these trunks at something in excess of $1,000. It appears that these trunks remained in defendant's warehouse at Gary for more than a year, when they were sold as unclaimed freight, and the two witnesses for defendant testified to having opened and examined the contents of the trunks. They exhibited before the court some of the articles taken therefrom, and stated that the entire contents were of similar character and of very little value. To discuss the evidence in detail would serve no useful purpose, and such has not been the policy of this court since the passage of the Acts of 1915, p. 594. Pilcher v. Surles, 202 Ala. 643,81 So. 585.
Suffice it to say that after a most careful examination of the evidence we find no just cause for disturbing the finding of the court upon the disputed question of fact involved, and the judgment appealed from will be accordingly affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.